 



EXHIBIT 10.19(b)

CINEMARK, INC.

STOCK OPTION AGREEMENT

     Cinemark, Inc. (the “Company”), desiring to afford an opportunity to the
undersigned optionee (the “Optionee”) to purchase certain shares of the
Company’s Class A Common Stock, par value $.001 per share (the “Common Stock”),
to provide the Optionee with an added incentive as an employee of the Company or
one or more of its Subsidiaries, hereby grants to the Optionee, and the Optionee
hereby accepts, an option to purchase the number of such shares specified below,
during a term ending at the close of business (prevailing local time at the
Company’s principal offices) on the expiration date of this Option specified
below, at the Option exercise price specified below, subject to and upon the
following terms and conditions:

     1. Grant of Option. The Company hereby grants to the Optionee effective as
of the date set forth in Section 19 hereof (the “Date of Grant”), the right and
option (the “Option”) to purchase up to the aggregate number of shares the
Common Stock set forth in Section 19 hereof, subject to adjustment pursuant to
Section 3 hereof and subject to the Optionee’s acceptance and agreement to all
of the terms and conditions and restrictions described in the Cinemark, Inc.
2004 Long Term Incentive Plan (the “Plan”), a copy of which has been made
available to the Optionee, and to the further terms, conditions and restrictions
set forth below.

     2. Exercise Price. Subject to adjustment pursuant to Section 3, the
exercise price payable by the Optionee upon exercise of this Option is set forth
in Section 19 hereof.

     3. Adjustments to Number of Shares and Option Price. The number of shares
of Common Stock issuable under the Option and exercise price for such shares
shall be subject to adjustments as provided in Section 9.4 of the Plan.

     4. Tax Status. This Option will be treated as a non-qualified stock option
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”). There is no tax consequence to the Optionee at the time the option is
granted. Under the Code, the Optionee will realize ordinary income upon exercise
of the Options to the extent that the Fair Market Value of the Common Stock at
the time of exercise exceeds the exercise price, multiplied by the number of
shares covered by the Option or portion thereof being exercised, and such
exercise by the Optionee will be subject to applicable withholding rules.

     5. Exercise of Option. Subject to the terms of the Plan and this Option
Agreement, the Options will vest ratably on a daily basis over a period of five
years only so long as the Optionee is employed by the Company or any Subsidiary,
and the vested portion may be exercised, in whole or in part, by written notice
to the Company at any time and from time to time after the date of grant. An
Option may not be exercised for a fraction of a share of Common Stock.

     6. Expiration of Option. This Option shall expire and cease to be
exercisable on the tenth anniversary of the Date of Grant or such earlier date
as may be specified in the Plan.

     7. Termination of Affiliation.

          (a) Subject to the following provisions of this Section 7 and
Article VI of the Plan, this Option may not be exercised unless at the time of
exercise the Optionee is an Employee of the Company or a Subsidiary.

          (b) Termination for Cause. In the event that Optionee is an Employee
and the Optionee’s employment by the Company or a Subsidiary shall terminate for
Cause (as defined in the Plan), this Option shall terminate immediately and
shall be of no further force or effect.

 



--------------------------------------------------------------------------------



 



          (c) Death or Disability.

               (i) In the event that an Optionee’s Service to the Company or a
Subsidiary is terminated because of Optionee’s death or Disability, the Optionee
or his estate or legal representative, as applicable, shall have the right to
exercise the Option at any time within one year of termination of the Optionee’s
employment by the Company or a Subsidiary due to death or six months after the
date of termination of Service due to Disability unless a longer period is
otherwise required by the Code (but in no event later than the date on which the
Option otherwise would have expired by its terms) only to the extent the
Optionee was entitled to exercise his or her Option immediately prior to the
date of death or such Disability, as applicable; provided that, in addition to
the Options held by such Optionee that have already vested, the lesser of (i) an
additional twenty percent (20%) of the number of shares covered by the Option
and (ii) the remaining amount of unvested shares covered by the Option shall
become vested and exercisable on the date of termination due to death or
Disability. To the extent that this Option is not so exercised as specified
above, it shall expire at the end of the applicable period. For purposes of this
Option Agreement, Disability shall be as defined in the Plan.

               (ii) If the Optionee dies during the three-month period after the
termination of his or her Service to the Company or a Subsidiary and at the time
of his or her death the Optionee was entitled to exercise this Option, this
Option shall expire one year after the date on which his Service to the Company
or a Subsidiary terminated, but in no event, later than the date on which this
Option would have expired if the Optionee had lived. Until the expiration of
such period, this Option may be exercised by the Optionee’s executor or
administrator or by any person or persons who shall have acquired the Option
directly from the Optionee by will or in accordance with the laws of descent and
distribution, upon delivery of written notice thereof, a copy of the will, or
such other evidence as the Administrator may determine necessary to establish
the validity of the transfer, but only to the extent that the Optionee was
entitled to exercise the Option at the date of his or her death and, to the
extent the Option is not so exercised, it shall expire at the end of such
period.

          (d) Other Termination. In the event that termination of Service to the
Company or a Subsidiary terminates for reasons other than for Cause, or death or
Disability pursuant to Sections 7(b) or 7(c) above, as applicable, the Optionee
shall have the right to exercise this Option at any time within three months
after such termination to the extent the Optionee was entitled to exercise the
same immediately prior to such termination. To the extent that this Option is
not so exercised, it shall expire at the end of such three-month period
beginning on the termination date.

     8. Procedure to Exercise. The Optionee (or other person entitled to
exercise this Option) may purchase shares of Common Stock of the Company subject
hereto by the payment to the Company of the Exercise Price in full. To the
extent that the right to purchase shares has become exercisable in accordance
with the terms of the Plan and this Option Agreement, Options may be exercised
from time to time by written notice to the Administrator, stating the full
number of shares with respect to which the Option is being exercised and the
proposed time of delivery thereof (which shall be at least five (5) days after
the giving of such notice, unless an earlier date shall have been mutually
agreed upon by the Optionee (or other person entitled to exercise the Option)
and the Administrator), accompanied by payment to the Company of the Exercise
Price in full . Such payment shall be effected (i) by certified or official bank
check, (ii) if so permitted by the Administrator, by the delivery of a number of
shares of Common Stock owned by the Participant for at least six months (or such
other period as may be established from time to time by the Administrator or
required by generally accepted accounting principles) (the “Requisite Holding
Period”) duly endorsed for transfer to the Company (plus cash if necessary)
having a Fair Market Value equal to the amount of such Exercise Price (iii) if
so permitted by the Administrator, by payment with financial assistance from the
Company in accordance with the provisions of Section 7.4 of the Plan or (iv) in
the case of an Option, during any period for which the Common Stock is publicly
traded (i.e., the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market,
or if the Common Stock is quoted on the Nasdaq System (but not on the Nasdaq
National Market) or any similar system whereby the stock is regularly quoted by
a recognized securities dealer but closing sale prices are not reported), by a
copy of instructions to a broker directing such broker to sell the Common Stock
for which such Option is exercised, and to remit to the Company the aggregate
Exercise Price of such Options (a “Cashless Exercise”) ; provided, however, a
Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company or a Subsidiary in violation of Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange Act of
1934, 15 U.S.C. § 78m(k)) shall be prohibited. In addition to payment of the
Exercise Price, the Optionee shall be

 



--------------------------------------------------------------------------------



 



required to include payment of the amount of all federal, state, local or other
income, excise or employment taxes subject to withholding (if any) by the
Company or a Subsidiary as a result of the exercise of an Option. The Optionee
may pay all or a portion of the tax withholding by cash or check payable to the
Company, or, at the discretion of the Administrator, upon such terms as the
Administrator shall approve, by (i) certified or official bank check (ii)
Cashless Exercise, if the Stock is publicly traded and the cashless exercise
does not violate Section 402(a) of the Sarbanes-Oxley Act; (iii) tendering
Common Stock owned by the Optionee meeting the Requisite Holding Period, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the withholding due for the number of shares being exercised
or purchased; (iv) in the case of an Option, by paying all or a portion of the
tax withholding for the number of shares being purchased by withholding shares
from any transfer or payment to the Optionee (“Stock Withholding"); or (v) a
combination of one or more of the foregoing payment methods. The Administrator
will, as soon as reasonably possible, notify the Optionee (or such Optionee’s
representative) of the amount of employment tax and other withholding tax that
must be paid under federal, state and local law due to the exercise of the
Option. At the time of delivery, the Company shall, without transfer or issue
tax to the Optionee (or other person entitled to exercise the Option), deliver
to the Optionee (or to such other person) at the principal office of the
Company, or such other place as shall be mutually agreed upon, a certificate or
certificates for the Option Shares after the Exercise Price and all federal,
state, local or other income, excise or employment taxes subject to withholding
have been paid; provided, however, that the time of delivery may be postponed by
the Administrator for such period as may be required for it with reasonable
diligence to comply with any requirements of law.

     9. Nontransferability of Option. This Option shall be exercisable during
the Optionee’s lifetime only by the Optionee. Notwithstanding the foregoing,
this Option may be assignable or transferable by the Optionee pursuant to the
laws of descent and distribution provided that the Company shall have been
furnished with written notice thereof and a copy of the will and/or such other
evidence as the Administrator may determine necessary to establish the validity
of the Transfer. Such assignee or transferee shall be subject to the same
requirements, obligations and restrictions as applied to the Optionee under this
Agreement, the Plan or any other undertaking of Optionee either as an Optionee
or as a Shareholder. All transfers of an Option must comply with the provisions
of Section 5.5(c) of the Plan.

     10. Continued Employment or Retention. Subject to the terms of any Service
Agreement between the Company or any Subsidiary and the Optionee, nothing in
this Option Agreement shall in any manner be construed to limit in any way the
right of the Company or any Subsidiary to terminate an Optionee’s Service at any
time, without regard to the effect of such termination on any rights such
Optionee would otherwise have under the Plan or this Option Agreement, or to
give any right to the Optionee to remain employed or retained by the Company or
a Subsidiary in any particular position or at any particular rate of
compensation.

     11. Rights as Stockholder. Neither any Optionee nor the legal
representatives, heirs, legatees, distributees or Permitted Transferees of any
Optionee shall be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Option Shares unless and until such shares of Common
Stock are issued to such Person and such Person has received a certificate or
certificates therefor. Upon the issuance and receipt of such certificate or
certificates, such Option holder shall have absolute ownership of the shares of
Common Stock evidenced thereby, including the right to vote such shares, to the
same extent as any other owner of shares of Common Stock, and to receive
dividends thereon, subject, however, to the terms, conditions and restrictions
of the Plan, the Stockholders Agreement if the Optionee becomes a party thereto,
and any other undertakings of such holder of Common Stock.

     12. Interpretation. If and when questions arise from time to time as to the
intent, meaning or application of the provisions hereof or of the Plan, such
questions shall be decided by the Administrator in its sole discretion, as
applicable, and any such decision shall be conclusive and binding on the
Optionee. The Optionee hereby agrees that this Option is granted and accepted
subject to such condition and understanding. This Option is subject to, and the
Company and the Optionee agree to be bound by, all of the terms and conditions
of the Plan under which this Option was granted, as the same may have been
amended from time to time in accordance with Section 7.1 of the Plan. A copy of
the Plan in its present form is available for inspection during business hours
by the Optionee or other persons entitled to exercise this Option at the
Company’s principal office.

     13. Investment Representation. At such time or times as the Optionee may
exercise this Option, the Optionee shall, upon the request of the Company,
represent in writing (i) that the shares being acquired by the Optionee under
this Option will not be sold except pursuant to an effective registration
statement, or applicable exemption from registration, under the Securities Act
of 1933, as amended, (ii) that it is the Optionee’s intention to

 



--------------------------------------------------------------------------------



 



acquire the shares being acquired for investment only and not with a view to
distribution thereof, and (iii) other customary representations as the Company
deems necessary or advisable. No shares will be issued to the Optionee unless
the Optionee provides such representations and agreements and the Company is
satisfied as to the accuracy of such representations and agreements. If so
requested by the Company, Optionee hereby agrees to provide a lock-up agreement
in accordance with Section 9.8 of the Plan.

     14. Repurchase; Restriction on Transfer; Right of First Refusal. All shares
of Common Stock purchased by the Optionee or his or her Permitted Transferee and
exercisable Options held by the Optionee at the time of termination of Service
to the Company or any Subsidiary shall be subject to right of repurchase,
transfer restrictions and rights of first refusal as set forth in Section 9.3 of
the Plan.

     15. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
mailed certified or registered mail (return receipt requested, postage prepaid)
or sent by a nationally recognized overnight delivery service, to the Optionee
at the address on the signature page hereof and to the Company at the address
set forth below or at such other addresses as shall be specified in writing by
the parties by like notice:



      Cinemark, Inc.
3900 Dallas Parkway
Plano, Texas 7509
Attention: General Counsel

     16. Defined Terms. All capitalized terms used herein and not otherwise
defined shall have the meanings given them in the Plan.

     17. Confidentiality. Unless otherwise permitted by the Chairman of the
Board or the President of the Company, the Optionee agrees to keep confidential
the terms of this Option Agreement (and the terms of any other Option Agreement
with any other Employee or Director of the Company known to Optionee) and shall
not disclose such terms to any other Employee or otherwise.

     18. Specified Information. This Option Agreement shall apply with respect
to the following specific information:



  (a)   Date of Grant: [   ]     (b)   Name of Optionee:     (c)   Number of
Shares Covered by Option:     (d)   Option Exercise Price Per Share:     (e)  
Expiration Date: [   ]

     19. Rules of Construction. This Option Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, other than any
choice of law rules calling for the application of laws of another jurisdiction.
Should there be any inconsistency or discrepancy between the provisions of this
Option and the terms and conditions of the Plan under which this Option is
granted, the provisions in the Plan shall govern and prevail.

     IN WITNESS WHEREOF, the undersigned have executed this Option Agreement to
be effective as of the Date of Grant set forth above.

      CINEMARK, INC.
By:
 

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

OPTIONEE
 

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Optionee’s Address:

 